                      Case 1:19-cr-00670-LGS Document 75 Filed 03/26/21 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 UNITED STATES OF AMERICA,                                        :
                                                                  :
                                                                  :           19 Cr. 670 (LGS)
                            -against-                             :
                                                                  :                ORDER
 SHOENDALE JARRETT,                                               :
                                              Defendant,          :
 ------------------------------------------------------------     X

        WHEREAS, Defendant filed a motion, in limine, to exclude certain identification testimony offered by the

Government. Dkt. No 40.

        WHEREAS, a hearing was held, pursuant to United States v. Wade, 388 U.S. 218 (1967), on March 22

and 24, 2021, to assist the Court in evaluating this motion. It is hereby

        ORDERED that for the reasons stated at the hearing, Defendant’s motion to exclude the identification

testimony of Police Officer Milton Ortiz is GRANTED. Defendant’s motion to exclude the identification

testimony of Parole Officers Michele Hicks and Troy Williams is DENIED. It is further

        ORDERED that by, April 1, 2021, the parties shall meet and confer and shall file a joint letter with their

proposal concerning the jury’s ability to see Defendant’s face consistent with the need for caution in light of the

pandemic.



Dated: March 25, 2021
       New York, New York
